Citation Nr: 1105019	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from July 10 to 24, 1976, with 
prior periods of active duty for training (ACDUTRA) from July to 
August 1965, February to August 1966, July to August 1972, and 
July to August 1973.

This appeal is from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Des Moines, Iowa, Regional 
Office (RO).  The Veteran testified before the undersigned at a 
September 2005 Travel Board hearing at the Des Moines RO.  In 
April 2007 and May 2009, the Board remanded this claim to the RO 
for additional development.  The case has been returned to the 
Board and the development was completed to the extent necessary.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 



Veteran's claim is being granted.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for depression, rated as 50 
percent disabling; neck sprain, rated as 30 percent disabling; 
and scar of the right forehead, rated as noncompensably 
disabling.  The combined rating is 70 percent.

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. 
§ 4.16(a).  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by 



employment, not whether he can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In March 2003, the Veteran was afforded a VA psychiatric 
examination.  Mental status examination revealed that the 
Veteran's manner was guarded and uncomfortable.  He became 
tearful at times.  He was clearly depressed.  His speech was 
logical and related, with no indication of hallucinations, 
delusions, or formal thought disorder.  He was significantly 
depressed in the interview situation.  Anxiety was not outwardly 
indicated.  No obsessions or compulsions were noted.  The Veteran 
was oriented times three.  He cited having significant problems 
with short-term memory and also appeared to have concentration 
problems.  His sleep disturbance was significant, but also 
compounded by physical pain.  His appetite and eating habits were 
poor as were his domestic habits around his home.  The impression 
was that the Veteran's service-connected mental disorder showed a 
significant increase with regard to symptomatology and industrial 
impairment.  He did not appear to be completely unemployable due 
to his service-connected mental disorder, but these problems 
would tend to contribute to unemployability by sapping his 
motivation, making him less patient and stress-tolerant, and 
interfering with his ability to concentrate, learn, and apply 
himself consistently in a training situation or any situation 
requiring him to pay attention and acquire new information and 
then apply it.  His GAF was 48.

In May 2003, the Veteran was afforded a VA general medical 
examination.  It was noted that the Veteran had previously 
undergone cervical fusion.  He had numbness in his right hand to 
include the median nerve distribution.  There was infrequent 
numbing and tingling on the left side.  He was unable to lift 
heavy objects or perform repetitive tasks.  Forward flexion of 
the neck was limited to 10 degrees.  Rear extension was limited 
to 5 degrees.  Lateral flexion was limited to 10 degrees on the 
right and left sides.  Rotation was limited to 5 degrees on the 
right and 10 degrees on the left.  All movements were painful.  A 
magnetic resonance imaging (MRI) revealed severe congenital 
spinal stenosis from C3 to C5, exacerbated by residual spur 
formation of the disc space margins and disc bulging of C5-6.  
There was anterior fixation plate and transcorporal screws places 
from C4 through C6 as well as neural foraminal stenosis slightly 
worse on the right.  There was also mild bony dominant foraminal 
narrowing and central canal stenosis at C3-4, C4-5, and C6-7.  
Neurological examination was normal.  The examiner indicated that 
the Veteran had a neck disability, diabetes mellitus (DM), and 
hypertension.  The examiner provided an opinion that the 
Veteran's neck disability was the major condition affecting his 
occupation and daily activities.  It was noted that the Veteran 
had not responded to surgery and had weakness in both arms.  The 
examiner indicated that DM and hypertension were not determinant 
features in the Veteran's inability to work.  

In an August 2003 statement, the Veteran's employer stated that 
they had not used the Veteran as a driver since his 2002 neck 
surgery due to his limited restrictions.  A subsequent October 
2003 VA outpatient report noted that driving exacerbated the 
Veteran's neck problems.  However, thereafter he obtained a job 
driving a funeral car on a part-time basis. 

The Veteran continued to be treated for his multiple 
disabilities.  His psychiatric disability resulted in GAF scores 
ranging from 30-50, with most scores in the 30-40 range.  A 
January 2005 notation indicated that the examiner highly 
suspected that the quarter/half-time employment was as much as he 
could ever performed and his ability to maintain his current 
employment (part-time funeral driver) was questionable.  A March 
2005 notation indicated that the Veteran was unable to work due 
to the limitation of motion of his neck.  Also, his depression 
and anxiety contributed to his inability to drive and concentrate 
on his job.  The examiner provided an opinion that these 
disabilities disallowed the Veteran was performing his job as a 
driver or any job which required concentration.  

In September 2008, the Veteran was afforded a VA examination.  At 
that time, his multiple disabilities were indicated as follows:  
ankle ulcer, posttraumatic stress disorder (PTSD), Major 
Depressive Disorder (MDD), Generalized Anxiety Disorder (GAD), 
dysthymia, insomnia, postsurgical percutaneous transluminal major 
depression with melancholia, mood disorder, uncontrolled Type II 
DM, diabetic neuropathy, diabetic foot ulcer, restless leg 
syndrome, osteomyelitis, orthostatic hypotension, osteopenia, 
sleep apnea, transient ischemic attack, 



cervicalgia, esophageal reflux, gastroparesis, dyspepsia, upper 
respiratory disability, coronary artery disease, hypertension, 
hyperlipidemia, refraction disorder, diabetic eye disorder, and 
spasm of muscle.  

The examiner performed a physical examination.  It was noted that 
the Veteran had cervical fusion at C4-5 and C5-6 and had 
experienced neck pain ever since.  He would sit in a recliner at 
home with a cervical pillow.  He also had numbness and tingling 
in both arms and hands and that EMG revealed carpal tunnel 
syndrome, but it was noted that he had diabetic neuropathy also.  
The Veteran also described having weekly headaches.  He had not 
worked for the past 11 years after retiring from the Social 
Security Administration.  He currently worked part-time as an 
escort for a funeral service.  The Veteran exhibited limited 
motion of the cervical spine, but motion in other joints was 
within normal limits.  The examiner; however, felt that the range 
of motion testing for the spine was invalid essentially due to 
lack of effort on the Veteran's part.  With regard to his feet, 
on neurological examination, he was unable to rock up on his 
heels and raise up on his toes.  His psychiatric examination 
revealed that he interacted appropriately to the examiner.  He 
appeared capable of managing his VA benefits without restriction.  
It does not appear that a full mental status examination was 
conducted and a GAF was not provided.  The examiner felt that 
there were some inconsistencies with regard to the examination.  
His range of motion was self-liming and referred to the cervical 
spine motion.  

With respect to employment, the examiner felt that the Veteran 
was certainly employable if only considering cervical spine 
impairment.  He could function in a light to medium work 
category, such as the driving that he was currently doing, or 
performing light delivery work.  The examiner provided no opinion 
regarding any employment restrictions caused by the Veteran's 
service-connected psychiatric disability.  

Over the next few years, the Veteran had increasing problems with 
his cardiovascular disability and his DM.  He underwent quadruple 
bypass surgery and multiple procedures for diabetic foot ulcers.  
In a June 2009 statement, a VA 



physician indicated that the Veteran's DM and related foot 
problems prevented employment, that the Veteran had been 
hospitalized for severe orthostatic hypotension resulting in 
falls with a back injury, and could be better served in a nursing 
home environment.  

The Veteran is unemployed and has been for years.  He has 
significant nonservice-connected disabilities in addition to his 
service-connected disabilities.  Clearly, his DM and related 
problems prevent employment.  However, the question remains as to 
whether service-connected disabilities also prevent employment, 
separate from his nonservice-connected disabilities  

With regard to his cervical spine disability, although the VA 
examiner in September 2008 believed that the Veteran was 
inconsistent in his exhibited disability level, the prior VA 
examination showed severe limitation of motion.  The Board 
acknowledges the second VA examiner's comments, but does point 
out that the Veteran has undergone cervical fusion in two places 
and had significant disability shown on an objective MRI report.  
He certainly has credible reasons for having painful and limited 
movement of his neck.

With regard to his psychiatric impairment, when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected condition, such signs and 
symptoms must be attributed to the service-connected disability.  
38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam).  Therefore, while there are several 
diagnoses, all symptoms are being considered in the assessment of 
the Veteran's service-connected depression.  

On the 2003 examination, the examiner indicated that there was 
significant industrial impairment which was discussed, but did 
not preclude all employment due solely to the psychiatric 
disability.  The 2008 examiner did not appear to conduct a 
complete mental status examination.  Turning to the VA outpatient 
reports, as noted, the Veteran's GAF has been in the 30-40 range.  




A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is 



failing at school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  A score of 11 to 
20 denotes some danger of hurting one's self or others (e.g., 
suicide attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross impairment 
in communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent violence) or 
there is persistent inability to maintain minimal personal 
hygiene or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

In taking into consideration the GAF scores, the Veteran's 
psychiatric disability presents a major impairment in his 
functioning ability.  This is consistent with the VA notations 
regarding his inability to concentrate and his persistently 
depressed mood.  The Board notes that the Veteran has attempted, 
whenever possible, to maintain part-time employment as a driver.  
Even though this decision did not appear prudent, there were 
apparent financial concerns.  Nevertheless, his neck and 
psychiatric impairment have prevented him from working.  Also, 
eventually, his other disabilities also prevented employment.  At 
no time in the past decade has he been employed full-time.  

In viewing the medical evidence of record, the Board finds that 
entitlement  to TDIU is warranted.  The Veteran's service-
connected disabilities, in considering them cumulatively (with 
his forehead scar not playing a role), render him unemployable 
based on their nature and severity.  Clearly, his nonservice-
connected disabilities do the same.  However, the Veteran is to 
be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The 
Board has resolved all reasonable doubt in this case in the 
Veteran's favor.  Accordingly, a total disability rating 



based upon individual unemployability due to service-connected 
disabilities is warranted.


ORDER

TDIU is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


